Citation Nr: 1718583	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  08-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to a compensable rating prior to June 28, 2007.

2. Entitelment to a rating in excess of 10 percent beginning June 28, 2007.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel




INTRODUCTION

The Veteran had active military service from February 1984 to May 1984.

This matter comes before the Board of Veterans' Appeals (Board) from the May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

This matter was previously before the Board in May 2011 when it was remanded for a Statement of the Case (SOC) to be issued.  A Statement of the Case was issued in June 2016.  A Form 9 substantive appeal has not been received; however, in applying the holding in Percy v. Shinseki, 23 Vet. App. 37 (2009), the Board finds that the filing of a timely substantive appeal as to these issues is deemed waived, so that the Board has jurisdiction over them.  Indeed, in Percy, the United States Court of Appeals for Veterans Claims (Court) reaffirmed the holding that a timely substantive appeal is not necessary to confer jurisdiction on the Board.  If the RO or Board take actions to indicate that an issue is on appeal or the RO fails to close the appeal, thereby indicating to the veteran that an appeal was perfected, the Board likely has jurisdiction of the issue, regardless of whether there is a substantive appeal.  See, e.g., Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003).  In the instant case, in April 2017, the Board sent the Veteran letters indicating that his appeal was placed on the Board's docket.  These issues are thereby on appeal before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran's last VA audio examination was in April 2009.  Since then, the Veteran has had numerous VA audiology evaluations detailed in his treatment records.  (May 2016, October 2014, November 2013, May 2012, and September 2010).  However, the VA audiologist noted 'NR' on several of the decibel thresholds in these evaluations.  Therefore, the Board finds that these results are inconclusive and a new examination is required on remand.  Therefore, the Board finds that the RO should schedule the Veteran for a new VA audio examination to determine the current severity of the Veteran's service connected right hear hearing loss.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.
   
3. Schedule the Veteran for a VA audiological examination with an appropriate VA audiologist to ascertain the current severity and manifestations of his service connected right ear hearing loss.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should also obtain a detailed description from the Veteran and discuss the functional effects of the Veteran's right ear hearing loss disability on his occupational functioning and daily activities, with as much specificity as possible.  

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

6. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




